Appeal from a judgment of the Erie County Court (Michael F. Pietruszka, J.), rendered November 17, 2014. The judgment convicted defendant, upon his plea of guilty, of criminal possession of a controlled substance in the fifth degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: On appeal from a judgment convicting him upon his plea of guilty of criminal possession of a controlled substance in the fifth degree (Penal Law § 220.06 [5]), defendant contends that his waiver of the right to appeal was invalid. We reject that contention inasmuch as the record demonstrates that the waiver was knowingly, intelligently, and voluntarily entered (see People v Carson, 64 AD3d 1194, 1194 [2009], lv denied 13 NY3d 835 [2009]; see generally People v Sanders, 25 NY3d 337, 341-342 [2015]). Defendant’s valid waiver of the right to appeal encompasses both his contention that County Court erred in denying his suppression motion (see Sanders, 25 NY3d at 342), and his challenge to the severity of his sentence *1615(see People v Hidalgo, 91 NY2d 733, 737 [1998]).
Present— Carni, J.P., DeJoseph, NeMoyer, Troutman and Scudder, JJ.